Case 2:19-cv-04088-BMS Document 1-2 Filed 09/06/19 Page 1 of 3




                   Exhibit 2
             Case 2:19-cv-04088-BMS Document 1-2 Filed 09/06/19 Page 2 of 3




 Distinctly Different Trading Strategies:
 Dividend Trade
    • Purchase and sale of call options for dividend paying stocks
    • Trade calls related to stocks going ex-dividend next day
    • Long calls are exercised and Options Clearing Corporation assigns certain calls
    • Prime Broker allocates the assigned call options to its customer accounts
    • Once assignments are apportioned, the account is short calls and long stock in the
       same amounts
    • Dividends are paid on the long shares

 Volatility Skew Trade
    • Sale of short downside puts in equity and ETF products
    • Volatility spikes cause opportunities to sell puts at or near the end of the volatility skew
    • Volatility skew is result of the fact that investors are basically long stock and sell upside
        calls and buy downside puts when they are “scared”
    • In times of fear, pricing for puts moves extremely fast, creating opportunities

 VIX Options Spread
    • Attracts Alpha based on VIX call spreads while engaging in volatility statistical arbitrage
    • Systematic use of probability matrix of percentages that the VIX changes compared to
       SPX changes
    • Each trade lasts one cycle of the VIX and normally begins on Monday following second
       Friday of each month
    • Overall the VIX trade is short 59%, long 3% and does nothing 38% of time
    • Tax efficient as VIX contract is Section 1256 contract resulting in 60% long term capital
       gain and 40% short term capital gain treatment


 VXX Trade
   • Proprietary algorithm that determines direction and timing of trade
   • First exchange traded note available for trading volatility in USA
   • The value of VXX is set by the market, but it’s closely tied to the current value of an
      index (S&P VIX Short-Term Futurestm) that manages a hypothetical portfolio of the two
      nearest to expiration VIX futures contracts.




200 Four Falls Corp Ctr Suite 211
                                                                        Phone: 610. 862. 0880
Conshohocken, PA 19428
            Case 2:19-cv-04088-BMS Document 1-2 Filed 09/06/19 Page 3 of 3




 IntraDay Arbitrage
     • Proprietary algorithm that builds positions throughout the day and closes out positions
       market on close
     • Currently trading US equities and will expand to Brazilian market

 Corporate Earnings
   • Proprietary algorithm that predicts market response to corporate earnings and trades
      accordingly
   • Unique and proprietary insights for extraordinary periods of opportunity around quarterly
      earnings announcements
   • Consistent alpha generation and outperformance relative to market and hedge fund
      indices




 Broad Reach Capital LP has distinct competitive advantages:
    • Direct access to floor brokers on the PHLX for all option strategies
    • Access to liquidity providers during volatile periods offer price advantages
    • Material barrier to entry for the dividend trade
    • Sophisticated database of historical trends utilized for several strategies
    • Automated and proprietary distribution tables utilized to predetermine expected volatility
      direction
    • Risk management expertise to limit potential losses, with automatic stop losses in place
      for trading strategies
    • Efficient execution and clearing costs for larger volumes of equity and option trading
      based on agreements with affiliated entities




200 Four Falls Corp Ctr Suite 211
                                                                     Phone: 610. 862. 0880
Conshohocken, PA 19428
